DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  
	
Response to Arguments
Applicant’s remarks filed 01 July 2022 lead with a paragraph to the Remarks under heading STATEMENT OF COMMON OWNERSHIP that US Patent Publication 20150205135 A1, referred to as Border’135 in the 14 April 2022 Office Action, was commonly owned by Applicant at the time the instant application was filed (see Remarks at page 7).  Applicant’s statement of common ownership is duly noted.  
Applicant’s remarks regarding Border135’s exclusion as prior art in the 35 USC § 103(a) rejections have been fully considered and found unpersuasive (see Remarks at pages 8-9).  
Applicant asserts that “the Border reference is not available as prior art for an anticipation rejection or an obviousness rejection” (Anticipation is not at issue here, but the 14 April 2022 Office Action did include an obviousness rejection over Gallagher; Andrew C., US 20110199460 A1 in view of Border135, Border; John N, et al., US 20150205135 A1).  
However, Border135 was published on 23 July 2015, two years and one day before the instant application’s effective filing date of 24 July 2017, qualifying Border135 as prior art under 35 USC §102(a)(1).  Further, Border135’s disclosure was made more than one year before the instant application’s effective filing date therefore Border135 is not excepted from consideration as prior art under 35 USC §102(b)(1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over 
Gallagher (Gallagher; Andrew C., US 20110199460 A1) in view of Border135 (Border; John N, et al., US 20150205135 A1) and further in view of Charles (Charles; Steven T., US 20150272694 A1). 
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by or subject to an obligation of assignment to the same entity as the instant application not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention. However, although subject matter disclosed in the reference Border135 has been excepted as prior art under 35 USC §102(a)(2), it is still applicable as prior art under 35 USC §102(a)(1) that cannot be excepted under 35 USC §102(b)(2)(C). 
Applicant may overcome this rejection under 35 USC §102(a)(1) by a showing under 37 CFR §1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 USC §102(b)(1)(A).  Alternatively, applicant may rely on the exception under 35 USC §102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR §1.130(b). 
Regarding claim 1 (currently amended), Gallagher discloses a wearable head device (Gallagher describes a head-worn image display system; see Figs. 1, 4D, 5, [0033], [0096]), comprising: 
a transmissive display configured to present a first view at a first field of view (Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]); 
a first camera configured to capture an image having a second field of view different from the first field of view, 
and a second camera configured to adjust a second zoom level, cameras; see [0266]; Gallagher describes a first camera having a magnification, or zoom requirement; see Fig. 6, 68, [0033]-[0034], [0097], [0381]; one of ordinary skill in the art before the effective filing date would have inferred a second camera adjustable to a second zoom level from Gallagher’s above disclosures), 
wherein the transmissive display is further configured to present at least a portion of the image captured by the first camera having the second field of view, concurrent with presenting the first view at the first field of view (Gallagher describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
Gallagher differs from the instant invention only in that Gallagher does not appear to explicitly disclose: wherein the transmissive display is further configured to present at least a portion of the image captured by the first camera having the second field of view, concurrent with presenting the first view at the first field of view. 
However, in an analogous field of endeavor, Border135 discloses a wearable head device (Border135 describes a head-worn computing system containing see-through computer displays; see [0014], [0172]) which  
passes an environmental field of view through to the user and, in a small portion of the see-through display area, presents computer-augmented content (Border135; see Fig. 127, [0155], [0532]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Gallagher’s head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras, with Border135’s head wearable device which passes an environmental field of view through to a user and, in a small portion of a see-through display area, presents computer-augmented content, especially when considering the motivation to modify Gallagher with Border135 arising from the stated requirement to improve and optimize a user’s experience with a head wearable see-through display system (Border135; see [0013]); arising from a stated need to provide a lightweight, compact and fully functional computer display with sensors to determine environmental conditions, geographic location, relative positioning to other points of interest, objects identified by imaging and movement by the user or other users in a connected group, and with wired or wireless connectivity to other networked systems (Border135; see [0173]; and arising from a stated desire to provide an improved left and right eye stereo display; see [0537]). 
Gallagher and Border135 differ from the instant invention only in that Gallagher and Border135 do not appear to explicitly disclose: a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment, as is implied by the clause “the second zoom level independent of the first zoom level”. 
However, in a related field of endeavor, Charles discloses a display device having a plurality of cameras (Charles; see [0298]) containing  
a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment (Charles describes a plurality of cameras; see Fig. 15, [0298]; Charles describes changing a zoom factor on cameras 378a and 378b; see Fig. 14, [0299]; Charles describes an image processing system using different camera magnifications, or camera zoom levels; see [0317]; one of ordinary skill in the art would have inferred a second camera having a second, different zoom level from that of a first camera from Charles’ above disclosures).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Gallagher’s and Border135’s head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras, which passes an environmental field of view through to a user and, in a small portion of a see-through display area, presents computer-augmented content, with Charles’ multiple camera system containing a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment, especially when considering the motivation to modify Gallagher and Border135 with Charles arising from the stated need for improved visualization systems (Charles; see [0006]). 
Regarding claim 2 (currently amended), Gallagher, Border135, and Charles disclose the wearable head device of claim 1, wherein: 
the first camera and the second camera are configured to capture a stereo image having the second field of view, and presenting at least a portion of the image captured by the first camera having the second field of view comprises presenting the captured stereo image (Gallagher describes a stereo image capture and display system; see Fig. 1, [0034]; Border135 describes an HMD providing stereo images; see Fig. 79, [0415]; see Fig. 131, [0311], [0536]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3 (previously presented), Gallagher, Border135, and Charles disclose the wearable head device of claim 2, 
wherein the transmissive display comprises a left eye display and a right eye display, wherein: the first camera is further configured to capture a left eye component of the stereo image, the second camera is further configured to capture a right eye component of the stereo image, the left eye display is configured to present the left eye component to a left eye, and the right eye display is configured to present the right eye component to a right eye (Border135; see Fig. 131, [0311], [0536]-[0537]; Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]; Gallagher shows a right-side image capture device or first camera 108 capturing a right-perspective or second-field-of-view scene image 218, and describes an image capture device as a camera; see Fig. 6, [0033]-[0034], [0097]; describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (currently amended), Gallagher, Border135, and Charles disclose the wearable head device of claim 1, 
wherein the second camera is configured to capture a second image having a third field of view different from the second field of view (Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]; Border135 describes an HMD providing stereo images; see Fig. 79, [0415], [0537]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5 (previously presented), Gallagher, Border135, and Charles disclose the wearable head device of claim 4, 
wherein the transmissive display is further configured to present at least a portion of the second image, concurrently with presenting the first view and the image captured by the first camera (Gallagher describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
The motivation to combine presented prior applies equally here.
Regarding claim 6 (previously presented), Gallagher, Border135, and Charles disclose the wearable head device of claim 1, 
wherein the second field of view is greater than the first field of view (Border135 describes presenting a computer-augmented field of view in a small portion of the see-through display area presenting an environmental field of view; see Fig. 127, [0155], [0532]; one of ordinary skill in the art before the effective filing date would have inferred a second field of view is greater than a first field of view from Border135’s above disclosure). 
The motivation to combine presented prior applies equally here.
Regarding claim 7 (previously presented), Gallagher, Border135, and Charles disclose the wearable head device of claim 1, 
wherein the second field of view is lesser than the first field of view (Border135 describes presenting a computer-augmented field of view in a small portion of the see-through display area presenting an environmental field of view; see Fig. 127, [0155], [0532]; it would have been obvious to one of ordinary skill in the art before the effective filing date try a second field of view lesser than a first field of view, given the only practical choices of greater than, less than, and equal to). 
The motivation to combine presented prior applies equally here.
Regarding claim 8 (currently amended), Gallagher discloses a method (Gallagher; see [0033]) comprising: 
presenting, via a transmissive display of a wearable head device, a first view at a first field of view (Gallagher describes a head-worn image display system; see Figs. 1, 4D, 5, [0033], [0096]; Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]); 
capturing, via a first camera of the wearable head device, an image having a second field of view different from the first field of view (Gallagher shows a right-side image capture device or first camera 108 capturing a right-perspective or second-field-of-view scene image 218, and describes an image capture device as a camera; see Fig. 6, [0033]-[0034], [0097]); 


and presenting, via the transmissive display, concurrently with presently the first view at the first field of view, at least a portion of the image captured by the first camera having the second field of view (Gallagher describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
Gallagher differs from the instant invention only in that Gallagher does not appear to explicitly disclose: wherein the transmissive display is further configured to present at least a portion of the image captured by the first camera having the second field of view, concurrent with presenting the first view at the first field of view.
However, in an analogous field of endeavor, Border135 discloses a wearable head device (Border135 describes a head-worn computing system containing see-through computer displays; see [0014], [0172]) which  
passes an environmental field of view through to the user and, in a small portion of the see-through display area, presents computer-augmented content (Border135; see Fig. 127, [0155], [0532]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Gallagher’s method for a head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras, with Border135’s head wearable device which passes an environmental field of view through to a user and, in a small portion of a see-through display area, presents computer-augmented content, especially when considering the motivation to modify Gallagher with Border135 arising from the stated requirement to improve and optimize a user’s experience with a head wearable see-through display system (Border135; see [0013]); arising from a stated need to provide a lightweight, compact and fully functional computer display with sensors to determine environmental conditions, geographic location, relative positioning to other points of interest, objects identified by imaging and movement by the user or other users in a connected group, and with wired or wireless connectivity to other networked systems (Border135; see [0173]; and arising from a stated desire to provide an improved left and right eye stereo display; see [0537]). 
Gallagher and Border135 differ from the instant invention only in that Gallagher and Border135 do not appear to explicitly disclose: a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment, as is implied by the clause “the second zoom level independent of the first zoom level”
However, in a related field of endeavor, Charles discloses a display device having a plurality of cameras (Charles; see [0298]) containing  
a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment (Charles describes a plurality of cameras; see Fig. 15, [0298]; Charles describes changing a zoom factor on cameras 378a and 378b; see Fig. 14, [0299]; Charles describes an image processing system using different camera magnifications, or camera zoom levels; see [0317]; one of ordinary skill in the art would have inferred a second camera having a second, different zoom level from that of a first camera from Charles’ above disclosures).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Gallagher’s and Border135’s method for a head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras, which passes an environmental field of view through to a user and, in a small portion of a see-through display area, presents computer-augmented content, with Charles’ multiple camera system containing a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment, especially when considering the motivation to modify Gallagher and Border135 with Charles arising from the stated need for improved visualization systems (Charles; see [0006]).
Regarding claim 9 (currently amended), Gallagher, Border135, and Charles disclose the method of claim 8, further comprising: 
capturing, via the first camera and via the second camera of the wearable head device, a stereo image having the second field of view, wherein presenting at least a portion of the image captured by the first camera having the second field of view comprises presenting the captured stereo image (Gallagher describes a stereo image capture and display system; see Fig. 1, [0034]; Border135 describes an HMD providing stereo images; see Fig. 79, [0415]; see Fig. 131, [0311], [0536]).
The motivation to combine presented prior applies equally here. 
Regarding claim 10 (previously presented), Gallagher, Border135, and Charles disclose the method of claim 9, 
wherein the transmissive display comprises a left eye display and a right eye display, and wherein the method further comprises: capturing, via the first camera, a left eye component of the stereo image, capturing, via the second camera, a right eye component of the stereo image, presenting, via the left eye display, the left eye component to a left eye, and presenting, via the right eye display, the right eye component to a right eye (Border135; see Fig. 131, [0311], [0536]-[0537]; Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]; Gallagher shows a right-side image capture device or first camera 108 capturing a right-perspective or second-field-of-view scene image 218, and describes an image capture device as a camera; see Fig. 6, [0033]-[0034], [0097]; describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11 (currently amended), Gallagher, Border135, and Charles disclose the method of claim 8, further comprising: 
capturing, via the second camera of the wearable head device, a second image having a third field of view different from the second field of view (Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 12 (previously presented), Gallagher, Border135, and Charles disclose the method of claim 11, further comprising 
presenting, via the transmissive display, concurrently with presenting the first view and with presenting the image captured by the first camera, at least a portion of the second image (Gallagher describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 13 (previously presented), Gallagher, Border135, and Charles disclose the method of claim 8, 
wherein the second field of view is greater than the first field of view (Border135 describes presenting a computer-augmented field of view in a small portion of the see-through display area presenting an environmental field of view; see Fig. 127, [0155], [0532]; one of ordinary skill in the art before the effective filing date would have inferred a second field of view is greater than a first field of view from Border135’s above disclosure). 
The motivation to combine presented prior applies equally here.
Regarding claim 14 (previously presented), Gallagher, Border135, and Charles disclose the method of claim 8, 
wherein the second field of view is lesser than the first field of view (Border135 describes presenting a computer-augmented field of view in a small portion of the see-through display area presenting an environmental field of view; see Fig. 127, [0155], [0532]; it would have been obvious to one of ordinary skill in the art before the effective filing date try a second field of view lesser than a first field of view, given the only practical choices of greater than, less than, and equal to).
The motivation to combine presented prior applies equally here.
Regarding claim 15 (currently amended), Gallagher discloses a non-transitory computer-readable medium comprising instructions which, when executed by one or more processors, cause the one or more processors to perform a method (Gallagher describes a digital processor 12 controlled by firmware, or instructions stored on a firmware memory, or a non-transitory computer-readable medium 328 executing a method for operating a display system; see Fig. 1, [0036], [0037]) comprising: 
presenting, via a transmissive display of a wearable head device, a first view at a first field of view (Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]); 
capturing, via a first camera of the wearable head device, an image having a second field of view different from the first field of view (Gallagher shows a right-side image capture device or first camera 108 capturing a right-perspective or second-field-of-view scene image 218, and describes an image capture device as a camera; see Fig. 6, [0033]-[0034], [0097]); 

the art before the effective filing date would have inferred a second camera adjustable to a second zoom level from Gallagher’s above disclosures); 
and presenting, via the transmissive display, concurrently with presently the first view at the first field of view, at least a portion of the image captured by the first camera having the second field of view (Gallagher describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
Gallagher differs from the instant invention only in that Gallagher does not appear to explicitly disclose: wherein the transmissive display is further configured to present at least a portion of the image captured by the first camera having the second field of view, concurrent with presenting the first view at the first field of view.
However, in an analogous field of endeavor, Border135 discloses a wearable head device (Border135 describes a head-worn computing system containing see-through computer displays; see [0014], [0172]) which  
passes an environmental field of view through to the user and, in a small portion of the see-through display area, presents computer-augmented content (Border135; see Fig. 127, [0155], [0532]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Gallagher’s non-transitory computer-readable medium containing processor executed instructions to perform a method for a head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras, with Border135’s head wearable device which passes an environmental field of view through to a user and, in a small portion of a see-through display area, presents computer-augmented content, especially when considering the motivation to modify Gallagher with Border135 arising from the stated requirement to improve and optimize a user’s experience with a head wearable see-through display system (Border135; see [0013]); arising from a stated need to provide a lightweight, compact and fully functional computer display with sensors to determine environmental conditions, geographic location, relative positioning to other points of interest, objects identified by imaging and movement by the user or other users in a connected group, and with wired or wireless connectivity to other networked systems (Border135; see [0173]; and arising from a stated desire to provide an improved left and right eye stereo display; see [0537]).  
Gallagher and Border135 differ from the instant invention only in that Gallagher and Border135 do not appear to explicitly disclose: a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment, as is implied by the clause “the second zoom level independent of the first zoom level”. 
However, in a related field of endeavor, Charles discloses a display device having a plurality of cameras (Charles; see [0298]) containing  
a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment (Charles describes a plurality of cameras; see Fig. 15, [0298]; Charles describes changing a zoom factor on cameras 378a and 378b; see Fig. 14, [0299]; Charles describes an image processing system using different camera magnifications, or camera zoom levels; see [0317]; one of ordinary skill in the art would have inferred a second camera having a second, different zoom level from that of a first camera from Charles’ above disclosures).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Gallagher’s and Border135’s non-transitory computer-readable medium containing processor executed instructions to perform a method for a head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras, which passes an environmental field of view through to a user and, in a small portion of a see-through display area, presents computer-augmented content, with Charles’ multiple camera system containing a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment, especially when considering the motivation to modify Gallagher and Border135 with Charles arising from the stated need for improved visualization systems (Charles; see [0006]). 
Regarding claim 16 (currently amended), Gallagher, Border135, and Charles disclose the non-transitory computer-readable medium of claim 15, the method further comprising: 
capturing, via the first camera and via the second camera of the wearable head device, a stereo image having the second field of view, wherein presenting at least a portion of the image captured by the first camera having the second field of view comprises presenting the captured stereo image (Gallagher describes a stereo image capture and display system; see Fig. 1, [0034]; Border135 describes an HMD providing stereo images; see Fig. 79, [0415]; see Fig. 131, [0311], [0536]). 
The motivation to combine presented prior applies equally here.
Regarding claim 17 (previously presented), Gallagher, Border135, and Charles disclose the non-transitory computer-readable medium of claim 16, 
wherein the transmissive display comprises a left eye display and a right eye display, and wherein the method further comprises: capturing, via the first camera, a left eye component of the stereo image, capturing, via the second camera, a right eye component of the stereo image, presenting, via the left eye display, the left eye component to a left eye, and presenting, via the right eye display, the right eye component to a right eye (Border135; see Fig. 131, [0311], [0536]-[0537]; Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]; Gallagher shows a right-side image capture device or first camera 108 capturing a right-perspective or second-field-of-view scene image 218, and describes an image capture device as a camera; see Fig. 6, [0033]-[0034], [0097]; describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 18 (currently amended), Gallagher, Border135, and Charles disclose the non-transitory computer-readable medium of claim 15, further comprising: 
capturing, via the second camera of the wearable head device, a second image having a third field of view different from the second field of view (Gallagher shows a left-side image capture device 108 capturing a left-perspective or a first-field-of-view scene image 218, describes a left see-through display 170 presenting a first field of view L1, and describes an image capture device as a camera; see Fig. 4D, 5, [0033]-[0034], [0097]-[0100]; Border135 describes an HMD providing stereo images; see Fig. 79, [0415], [0537]). 
The motivation to combine presented prior applies equally here.
Regarding claim 19 (previously presented), Gallagher, Border135, and Charles disclose the non-transitory computer-readable medium of claim 18, the method further comprising 
presenting, via the transmissive display, concurrently with presenting the first view and with presenting the image captured by the first camera, at least a portion of the second image (Gallagher describes two different, overlapping therefore concurrent fields of view, right first FOV R1 and left second FOV L1, of the same scene 202 presented to the right eye 182 and left eye 184 to provide the perception of depth to the scene viewer; see Fig. 8, [0006], [0042], [0048], [0070], [0100]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20 (previously presented), Gallagher, Border135, and Charles disclose the non-transitory computer-readable medium of claim 15, 
wherein the second field of view is greater than the first field of view (Border135 describes presenting a computer-augmented field of view in a small portion of the see-through display area presenting an environmental field of view; see Fig. 127, [0155], [0532]; one of ordinary skill in the art before the effective filing date would have inferred a second field of view is greater than a first field of view from Border135’s above disclosure). 
The motivation to combine presented prior applies equally here. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kobayashi, Shinichi, et al., US 20170160550 A1, describes a head wearable device containing right and left see-through displays presenting right and left perspective field-of-view images from right and left cameras (see Fig. 16), but does not describe a second camera configured to adjust a second zoom level independent of and different from the first camera’s first zoom level adjustment. 
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693